ACCEPTED
                                                                                           05-15-00766-CV
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                       7/7/2015 1:27:07 AM
                                                                                                LISA MATZ
                                                                                                    CLERK

                                 NO. 05-15-00766-CV

                    IN THE COURT OF APPEALS           FILED IN
                                               5th COURT OF APPEALS
            FOR THE FIFTH SURPREME JUDICIAL DISTIRCT
                                                   DALLAS, TEXAS
                        AT DALLAS, TEXAS       7/7/2015 1:27:07 AM
                                                                      LISA MATZ
                         In the Interest of S.M.B., a child             Clerk




                                  VERIFICATION



      Appellant, Stephen A. Bergenholtz, hereby confirms and verifies that on July

1, 2015, payment was made to the Collin County District Clerk in full for the record

in this Appeal. Appellant also confirms and verifies on multiple occasions of

different date Appellant has requested a fee quotation to pay for the Court Reporters

Record from the Court Reporter of the 380th Judicial District Court for the transcript

record in this appeal but as of even date the Court Reporter has failed to respond to

Appellant’s multiple inquires.

      Dated: July 7, 2015
                                      




                                          PO Box 250449
                                          Plano, Texas 75025
                                          Tel: (214) 455-5507
                                          Fax: (214) 853-9274
                                          misc.berg@gmail.com




VERIFICATION – PAYMENT OF RECORD COSTS                                      Page 1 of 2 
                          CERTIFICATE OF COMPLIANCE
      Pursuant to TEX. R. APP. P. 9.4, I hereby certify that this
Verification contains 91 words. This is a computer-generated document created in
Microsoft Word, using 14-point typeface for all text, except for footnotes which are
in 12-point typeface. In making this certificate of compliance, I am relying on the
word count provided by the software used to prepare the document.


                                               /s/ Stephen A. Bergenholtz
                                               Stephen A. Bergenholtz
                                               Dated: July 7, 2015


                          CERTIFICATE OF SERVICE
       This is to certify that on this 7th day of July, 2015, a true and correct copy of
the foregoing document was served by electronic delivery upon Howard Shapiro,
Attorney, Shapiro Law Firm, P.O. Box 861720 Plano, Texas 75086, Attorney for
Josephine Eskenazi, Appellee.
                                               /s/ Stephen A. Bergenholtz
                                               Stephen A. Bergenholtz
 

 




VERIFICATION – PAYMENT OF RECORD COSTS                                       Page 2 of 2